Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 1 of 37    PageID #: 558



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   SHANNELL GRILHO,                        CIV. NO. 17-00286 LEK-WRP

                     Plaintiff,

         vs.

   PIONEER HI-BRED INTRNATIONAL,
   INC., ET AL.,

                     Defendants.


         ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

               Before the Court is Defendants Pioneer Hi-Bred

  International, Inc. (“Pioneer”), and E.I. du Pont De Nemours and

  Company’s (“DuPont” and collectively “Defendants”) Motion for

  Summary Judgement (“Motion”), filed on August 21, 2019.             [Dkt.

  no. 47.]     Plaintiff Shannell L. Grilho (“Plaintiff”) filed her

  memorandum in opposition on September 20, 2019, and Defendants

  filed their reply on September 27, 2019.1         [Dkt. nos. 50, 53.]

  This matter came on for hearing on December 13, 2019.              On

  December 31, 2019, this Court issued an entering order outlining

  its decision on the Motion.       [Dkt. no. 56.]    The instant Order




        1Plaintiff’s name appears throughout the filings spelled
  either “Shannell” or “Shanell.” The caption of the state court
  Complaint is “Shannell.” [Notice of Removal, filed 6/15/17
  (dkt. no. 1), Exh. 1 at CM/ECF pg. 1.]
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 2 of 37   PageID #: 559



  supersedes that entering order.        Defendants’ Motion is hereby

  granted for the reasons set forth below.

                                  BACKGROUND

  I.    Factual Background

              Defendants are involved in commercial corn seed

  production and have a 2,600-acre facility in Waialua, Hawai`i,

  where they grow corn seed that is sold in the United States and

  internationally.     [Defs.’ Concise Statement of Facts in Supp. of

  Defs.’ Motion (“CSOF”), filed 8/21/19 (dkt. no. 48), Decl. of

  Michelle Matsuda (“Matsuda Decl.”) at ¶ 2.2]         Plaintiff began

  working for Defendants through Kelly Services, Inc. on

  August 24, 2013 and was hired by Defendants directly for the

  position of field worker on December 6, 2013.          [CSOF at ¶ 1;

  Pltf.’s Concise Statement of Facts in Supp. of Pltf.’s Mem. in

  Opp. to Motion (“Opp. CSOF”), filed 9/20/19 (dkt. no 50-1), at

  ¶ 1.3]    On an unspecified date, Plaintiff received Defendants’




        2Michelle Matsuda is Defendants’ Human Resources Manager.
  [Matsuda Decl., Exh. G at 1 (email to Plaintiff from
  Ms. Matsuda, as Defendants’ Human Resources Manager for the
  Hawaii Region).]

        3Plaintiff does not contest CSOF ¶¶ 1, 2, 3, 5, 7, 8, 9,
  10, 12, 13, 14, 15, 16, 19, 20, 21, 22, 23, and 24. [Opp. CSOF
  at ¶ 1.] Therefore, those paragraphs are deemed admitted. See
  Local Rule LR56.1(g) (“For purposes of a motion for summary
  judgment, material facts set forth in the moving party’s concise
  statement will be deemed admitted unless controverted by a
  separate concise statement of the opposing party.”).


                                       2
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 3 of 37   PageID #: 560



  Code of Conduct.      On August 25, 2014, Plaintiff became a

  production technician, a regular, part-time, hourly position,

  and received a summary of benefits, including long term

  disability benefits.         [CSOF at ¶¶ 2-3.]   Plaintiff alleges that

  at some point she was transferred from the shade houses to the

  rouging department (removing defective plants from the fields).

  [Pltf.’s Decl. at ¶ 28.]

                 On February 9, 2015, Plaintiff went on leave due to a

  knee injury.      [CSOF at ¶ 6.4]    Plaintiff was predicted to be able

  to return to work February 10, 2015 at light duty, and full duty

  on February 17, 2015, however her return to work date was

  changed to February 24, 2015.        [Id. ¶¶ 6-7.]    Plaintiff applied

  for short term disability benefits in accordance with

  Defendants’ disability policy.        Her claim was granted on

  February 20, 2015.      [Id. at ¶ 8.]      Defendants extended

  Plaintiff’s leave to May 22, 2015, due to her inability to

  return to work.      [Id. at ¶ 9.]    On May 26, 2015, Plaintiff

  informed Defendants that she was going to have surgery on her

  knee on June 9, 2015 and would be unable to work until July 29,

  2015.       [Id. at ¶ 10.]   On June 16, 2015, Plaintiff complained to


          4
         The approximate date of Plaintiff’s knee injury is not
  disputed; however, it is disputed whether Plaintiff’s knee
  injury was work related. See Opp. CSOF at ¶ 16. However,
  whether or not Plaintiff’s knee injury was work related is not
  relevant to the instant Motion.


                                         3
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 4 of 37   PageID #: 561



  Ms. Matsuda that Plaintiff’s supervisor prevented her from

  receiving a tuition reimbursement and had created a hostile work

  environment.     Ms. Matsuda documented and investigated

  Plaintiff’s complaint, but ultimately could not substantiate

  Plaintiff’s allegations.      [Matsuda Decl. at ¶¶ 34-35, Exh. O

  (misconduct investigation report, dated 6/16/15).]

              Plaintiff underwent knee surgery on July 9, 2015 and

  was scheduled to have another on August 28, 2015, which delayed

  her expected return to work to approximately October 31, 2015.

  [CSOF at ¶ 12.]     After Plaintiff postponed her second surgery,

  she was cleared for modified office duty, subject to certain

  restrictions.     She filed for Long-Term Disability benefits

  (“LTD”) on August 1, 2015.       [Id. at ¶ 13-14.]     It was a

  violation of company policy for Plaintiff to receive LTD

  benefits while still employed with Defendants.          See Matsuda

  Decl. at ¶ 42.     As of August 31, 2015, Plaintiff’s modified duty

  restriction was predicted to end on October 2, 2015.           [CSOF at

  ¶ 16.]    On September 10, 2015, Plaintiff was terminated, but was

  reinstated the following day.       See Matsuda Decl. at ¶ 42

  (stating Plaintiff was terminated for applying for LTD benefits

  and reinstated based on her representation that she would not

  accept them; Opp. CSOF, Decl. of Shannell L. Grilho (Pltf.’s

  Decl.”) at ¶ 38.     On September 29, 2015, Plaintiff’s work

  restrictions were extended to November 9, 2015.          [CSOF at ¶ 19.]

                                       4
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 5 of 37   PageID #: 562



              Plaintiff began working again through Kelly Services,

  Inc. on October 6, 2015, with placement at Direct Support

  Resources, doing office work.       [Id. at ¶ 20.]     On or around

  October 19, 2015, Plaintiff returned to work at Defendants in a

  temporary data entry position that accommodated her work

  restrictions until November 9, 2015.        [Id. at ¶ 21; Matsuda

  Decl. at ¶ 54.]     During Plaintiff’s October 20, 2015 worker’s

  compensation deposition, Plaintiff denied receiving any LTD

  benefits.    [CSOF at ¶ 22.]     On November 9, 2015, Plaintiff’s

  work restrictions were extended to December 21, 2015 and, on

  December 21, 2015, they were extended again to February 1, 2016.

  [Id. at ¶¶ 23-24.]      On December 23, 2015, Plaintiff was

  terminated from employment with Defendants because, according to

  Defendants, Plaintiff was not able to perform the essential

  functions of any available position, with or without reasonable

  accommodation.     Matsuda Decl. at ¶ 58; Exh. DD (Plaintiff’s

  termination memo, dated 12/23/15)); see also Pltf.’s Decl. at

  ¶¶ 45-46 (confirming Plaintiff was terminated on December 23,

  2015, but disputing the reason for her termination).           Defendants

  state that Plaintiff was unable to perform the job of a

  production technician due to her medical restrictions, and

  Defendants did not have the need for an employee to do data

  entry at that time.      [Matsuda Decl. at ¶ 58.]



                                       5
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 6 of 37   PageID #: 563



  II.   Procedural Background

              On May 12, 2017, Plaintiff initiated this action in

  the First Circuit Court for the State of Hawai`i (“State Court”)

  against Defendants.      [Notice of Removal, Exh. 1 at CM/ECF

  pgs. 1-11 (Complaint).]      On June 15, 2017, Defendants filed

  their answer to the Complaint (“Answer”) in State Court.            [Id.

  at CM/ECF pgs. 15-19 (Answer).]        Also on June 15, 2017,

  Defendants removed the action to this district court based on

  diversity jurisdiction.      See Notice of Removal at ¶¶ 3-7

  (alleging Plaintiff is a resident of Hawai`i and Defendants are

  foreign corporations).

              Plaintiff asserts the following claims: violation of

  the Hawaii Whistleblower Protection Act (“HWPA”), Haw. Rev.

  Stat. § 378-63, alleging she was discriminated against for

  reporting violations or suspected violations to her employer

  (“Count I”);5 negligent infliction of emotional distress

  (“Count II”); and intentional infliction of emotional distress

  (“Count III”).     Plaintiff seeks the following relief: special,

  general, and consequential damages; pre-judgment and post-

  judgment interest; lost wages; punitive and exemplary damages;


        5Count I is construed as a claim brought pursuant to Haw.
  Rev. Stat. § 378-62. Section 378-63 describes the procedure by
  which a person may bring a claim under § 378-62, and does not,
  in itself, prohibit discharging, threatening, or discriminating
  against an employee for reporting violations, or suspected
  violations, of law.
                                       6
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 7 of 37   PageID #: 564



  attorneys’ fees; and any other appropriate relief.          [Complaint

  at pg. 11.]    On November 20, 2018, the Court issued an order

  dismissing Counts II and III with prejudice.          [Dkt. no. 42.]

                                  DISCUSSION

  I.    Legal Standard for HWPA Claims

              The HWPA provides, in pertinent part:

              An employer shall not discharge, threaten, or
              otherwise discriminate against an employee
              regarding the employee’s compensation, terms,
              conditions, location, or privileges of employment
              because:

                    (1) The employee . . . reports or is about
                    to report to the employer, or reports or is
                    about to report to a public body, verbally
                    or in writing, a violation or a suspected
                    violation of:

                         (A)   A law, rule, ordinance, or
                         regulation, adopted pursuant to law of
                         this State, a political subdivision of
                         this State, or the United States[.]

  Haw. Rev. Stat. § 378-62(1)(A).

              “In Crosby v. State Department of Budget & Finance, 76

  Hawai`i 332, 342, 876 P.2d 1300, 1310 (1994), the Hawaii Supreme

  Court essentially adopted the familiar McDonnell Douglas burden-

  shifting framework for claims under Hawaii’s Whistleblowers’

  Protection Act.”6     Chan v. Wells Fargo Advisors, LLC, 124 F.




        6The “McDonnell Douglas burden-shifting framework” refers
  to the analysis set forth in McDonnell Douglas Corp. v. Green,
  411 U.S. 782 (1973).
                                       7
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 8 of 37   PageID #: 565



  Supp. 3d 1045, 1055 (D. Hawai`i 2015).         The Ninth Circuit has

  stated:

              Under th[e McDonnell Douglas burden-shifting]
              analysis, plaintiffs must first establish a prima
              facie case of employment discrimination. Noyes
              v. Kelly Servs., 488 F.3d 1163, 1168 (9th Cir.
              2007). If plaintiffs establish a prima facie
              case, “[t]he burden of production, but not
              persuasion, then shifts to the employer to
              articulate some legitimate, nondiscriminatory
              reason for the challenged action.” Chuang v.
              Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115,
              1123–24 (9th Cir. 2000). If defendant meets this
              burden, plaintiffs must then raise a triable
              issue of material fact as to whether the
              defendant’s proffered reasons for their
              terminations are mere pretext for unlawful
              discrimination. Noyes, 488 F.3d at 1168; see
              also Coleman v. Quaker Oats Co., 232 F.3d 1271,
              1282 (9th Cir. 2000) (plaintiffs must “introduce
              evidence sufficient to raise a genuine issue of
              material fact” as to pretext).

  Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155-56 (9th Cir.

  2010) (some alterations in Hawn).        This district court has

  stated:

                   For a retaliation claim, the plaintiff’s
              prima facie case consists of establishing that:
              “(1) [s]he engaged in a protected activity;
              (2) h[er] employer subjected h[er] to an adverse
              employment action; and (3) a causal link exists
              between the protected activity and the adverse
              action.” Ray [v. Henderson], 217 F.3d [1234,]
              1240 [(9th Cir. 2000)]. “The requisite degree of
              proof necessary to establish a prima facie case
              . . . on summary judgment is minimal and does not
              even need to rise to the level of a preponderance
              of the evidence.” Wallis v. J.R. Simplot Co., 26
              F.3d 885, 889 (9th Cir. 1994) (citation omitted).




                                       8
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 9 of 37   PageID #: 566



  Black v. Correa, Civil No. 07-00299 DAE-LEK, 2008 WL 3845230, at

  *11 (D. Hawai`i Aug. 18, 2008) (some alterations in Black).

              In analyzing whether the defendant took the challenged

  action because of the employee’s protected activity – i.e.

  whether there is “a causal connection between the alleged

  retaliation and the ‘whistleblowing’” – the Hawai`i Supreme

  Court has looked to HWPA’s legislative history, which “indicates

  that the legislature intended that the required burden of proof

  be similar to that utilized in traditional labor management

  relations discharge cases.”       Crosby, 76 Hawai`i at 342, 876 P.2d

  at 1310.    The supreme court noted:

              Under the National Labor Relations Act, as
              amended, 29 U.S.C. §§ 151-168 (1988), an employee
              has the burden of showing that his or her
              protected conduct was a “substantial or
              motivating factor” in the decision to terminate
              the employee. See also Parnar v. Americana
              Hotels, Inc., 65 Haw. 370, 380, 652 P.2d 625, 631
              (1982) (noting that “the plaintiff alleging a
              retaliatory discharge bears the burden of proving
              that the discharge violates a clear mandate of
              public policy”).

                   In reviewing an initial draft of the HWPA,
              the House Standing Committee reported:

                    the bill imposes the burden of proof on the
                    employee and also establishes a higher
                    standard of proof than normally applied in
                    civil cases. Under existing custom and
                    practice in labor management relations
                    discharge cases, the burden of proof is
                    placed on the employer. Accordingly, your
                    Committee amended the bill to remove
                    subsection (d) of section -3, thereby
                    maintaining the existing custom and practice

                                       9
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 10 of 37   PageID #:
                                    567


                  of placing the burden of proof on the
                  employer in discharge cases.

             Hse. Stand. Comm. Rep. No. 25, in 1987 House
             Journal, at 1090. We note, however, that an
             aggrieved employee always retains the ultimate
             burden of proof in a retaliatory discharge case.
             Sonicraft, Inc. v. NLRB, 905 F.2d 146, 150 (7th
             Cir. 1990), cert. denied, 498 U.S. 1024, 111 S.
             Ct. 671, 112 L. Ed. 2d 664 (1991). The
             legislature must have been referring to the
             corresponding rule that “the burden of negating
             causation is on the employer.” Id. Once the
             employee shows that the employer’s disapproval of
             his [protected activity] played a role in the
             employer’s action against him or her, “[t]he
             employer can defend affirmatively by showing that
             the termination would have occurred regardless of
             the protected activity.” NLRB v. Howard Elec.
             Co., 873 F.2d 1287, 1290 (9th Cir. 1989) (citing
             NLRB v. Transportation Management Corp., 462 U.S.
             393, 401-03, 103 S. Ct. 2469, 2474, 76 L. Ed. 2d
             667 (1983)).[7] “In other words, the employer has
             an affirmative defense (no causation), as to
             which of course he bears the burden of
             persuasion, but so far as the main case is
             concerned the burden of persuasion never shifts.”
             Sonicraft, 905 F.2d at 150. . . .

 Id. (some alterations in Crosby) (footnote omitted).

 II.   Application of the HWPA Legal Standard

             For purposes of the Motion, Defendants do not contest

 that Plaintiff engaged in protected activity, therefore the

 first element of Plaintiff’s prima facie case is not at issue.

 See Mem. in Supp. of Motion at 15.        With regard to the second




       7Transportation Management Corp. was abrogated on other
 grounds by Director, Office of Workers’ Compensation Programs,
 Department of Labor v. Greenwich Collieries, 512 U.S. 267
 (1994).
                                     10
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 11 of 37   PageID #:
                                    568


 element, Plaintiff alleges several discrete events constitute

 adverse employment actions, either collectively or individually.

 In her Complaint, Plaintiff       alleges adverse employment actions,

 including, but not necessarily limited to: 1) her termination;

 [Complaint at ¶ 41;] 2) her transfer to different duties; [id.

 at ¶¶ 24-25;] 3) the fact that Defendants did not fund her

 Education Assistance Program; [id. at ¶ 30;] and 4) the

 termination of her husband’s employment from Defendants, [id. at

 45].   Of the adverse employment actions alleged in the

 Complaint, only two are also alleged in Plaintiff’s Memorandum

 in Opposition: 1) termination; and 2) transfer to different

 duties.    See Mem. in Opp. at 2-3.      When a plaintiff does not

 address a claim in her memorandum in opposition to a motion for

 summary judgment, the plaintiff is deemed to have abandoned the

 claim and entry of summary judgment is appropriate.          Knowles v.

 Hawai`i Pac. Univ., Civ. No. 16-00678 ACK-KSC, 2018 WL 3370520,

 at *7 (D. Hawai`i July 10, 2018) (some citations omitted)

 (citing Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008)).

 Therefore, the adverse employment actions alleged in the

 Complaint other than Plaintiff’s termination and transfer

 (including but not limited to, her denied tuition reimbursement

 request and her husband’s termination) are deemed abandoned.

             A closer question is presented by the adverse

 employment actions asserted for the first time in Plaintiff’s

                                     11
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 12 of 37   PageID #:
                                    569


 Memorandum in Opposition.      There, Plaintiff alleges, for the

 first time, that the following events constitute adverse

 employment actions:

             (1) Defendants refused to provide Plaintiff
             safety training on the proper handling of
             hazardous chemical and the required protections
             from exposure to such hazardous chemicals;
             (2) Defendants forced her to remain in close
             proximity to the boom sprayers during deployment
             exposing her to hazardous chemicals; [and]
             (3) Defendants scolded her for reporting her
             safety concerns[.]

 [Mem. in Opp. at 6 (citations omitted).]         While all of the above

 events were alleged, or at least referenced, as facts in her

 Complaint, most were not alleged as retaliation-induced adverse

 employment actions foundational to her claims.         Instead, in the

 Complaint, the above events were included as the content of

 Plaintiff’s complaints to management that formed the basis of

 her protected activity.      See Complaint at ¶¶ 15 (alleging

 Plaintiff’s supervisor denied her request for training and

 equipment), 19-24 (alleging that, after Plaintiff complained

 about the lack of training and protective equipment, and her

 proximity to chemicals to her supervisor, Plaintiff was

 reprimanded by her supervisor, which she then complained about

 to his supervisor, which caused Defendants to retaliate against

 Plaintiff by transferring her).       Because Plaintiff has alleged

 each of the above events as a separate and distinct adverse

 employment action, each one potentially constituting a new HWPA

                                     12
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 13 of 37   PageID #:
                                    570


 claim.   See Mem. in Opp. at 7 (arguing the alleged events

 “create genuine issues of material fact as to whether they

 constitute, individually or collectively, adverse employment

 actions”).

              The Ninth Circuit has stated:

              “when issues are raised in opposition to a motion
              to summary judgment that are outside the scope of
              the complaint, ‘[t]he district court should have
              construed [the matter raised] as a request
              pursuant to rule 15(b) of the Federal Rules of
              Civil Procedure to amend the pleadings out of
              time.’” Apache Survival Coal. v. United States,
              21 F.3d 895, 910 (9th Cir. 1994) (quoting Johnson
              v. Mateer, 625 F.2d 240, 242 (9th Cir. 1980)).

 Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir.

 2014) (alterations in Desertrain).        Thus, the question is

 whether leave to amend is warranted.        Courts consider five

 factors when addressing “a motion for leave to amend: bad faith,

 undue delay, prejudice to the opposing party, futility of

 amendment, and whether the plaintiff has previously amended the

 complaint.”    Id. (citation and quotation marks omitted).

              Here, there is no evidence either for, or against, a

 finding of bad faith.      However, the delay would be undue,

 because Plaintiff was aware of the factual basis for her

 additional adverse employment actions at the time she filed her

 Complaint.    Cf. id. (finding there was no undue delay because

 the late added claim was based on policies not fully understood

 by the plaintiffs until the defendants provided them with

                                     13
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 14 of 37   PageID #:
                                    571


 internal memoranda late in the discovery period).          On one hand,

 because Defendants were not put on notice of the newly alleged

 claims before filing the Motion, they would be prejudiced if

 Plaintiff were allowed to pursue those claims because Defendants

 did not have the opportunity to address those claims in their

 Motion.    On the other hand, Defendants would not be prejudiced

 by Plaintiff amending her Complaint because the Motion would be

 granted even if she is allowed to amend.         Further, allowing

 Plaintiff to amend her Complaint would be futile because the

 Motion would be granted with, or without, the new HWPA claims.

 This would be Plaintiff’s first amendment to the Complaint.

             Leave to amend under Rule 15 should be freely given

 “when justice so requires.”       Fed. R. Civ. P. 15(a)(2).

 Furthermore, “this policy is to be applied with extreme

 liberality.”    Desertrain, 754 F.3d at 1154 (citation and

 quotation marks omitted).      “‘Prejudice to the opposing party is

 the most important factor.’”       Barranco v. 3D Sys. Corp., CIVIL

 NO. 13-00412 LEK-RLP, 2014 WL 12650105, at *3 (D. Hawai`i Nov.

 4, 2014) (quoting Jackson v. Bank of Haw., 902 F.2d 1385, 1387

 (9th Cir. 1990) (citing Zenith Radio Corp. v. Hazeltine Research

 Inc., 401 U.S. 321, 330–31 (1971) (court required to take

 potential prejudice into account in deciding Rule 15(a) motion);

 and 6 C. Wright, A. Miller & M. Kane, Federal Practice and

 Procedure: Civil 2d § 1487 (1990))); see also Gibo v. U.S. Bank

                                     14
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 15 of 37   PageID #:
                                    572


 Nat’l Ass’n, CIVIL NO. 12-00514 SOM-RLP, 2018 WL 7198180, at *2

 (D. Hawai`i June 14, 2018) (citing same).         Here, the potential

 prejudice to Defendants, along with the other factors, does not

 warrant denying amendment of the Complaint.         Therefore the Court

 will consider all five of Plaintiff’s alleged adverse employment

 actions.

       A.    Termination

             As to the second and third elements of the prima facie

 HWPA claim analysis, Plaintiff alleges she was terminated “in

 retaliation for her long-standing whistleblowing activities and

 her allegations of retaliation made through her attorney.”

 [Complaint at ¶ 41.]      Defendants argue: 1) Plaintiff’s

 termination was not “an adverse employment action because it was

 brought about by Plaintiff’s extended leave of absence due to

 work restrictions and [Defendants’] inability to accommodate

 these restrictions beyond the already permitted 10 (ten) month

 period”; [Mem. in Supp. of Motion at 16;] and 2) even if

 Plaintiff’s termination was an adverse employment action, it was

 not caused by her protected activity, [id. at 23].

             1.   Adverse Employment Action

             Defendants’ argument that termination is not an

 adverse employment action is rejected.        Defendants’ argument

 about what “brought about” Plaintiff’s termination is an

 argument about what caused her termination, not whether

                                     15
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 16 of 37    PageID #:
                                    573


 termination itself is an adverse employment action.          See id. at

 16.   Because an adverse employment action is an event that “is

 reasonably likely to deter the charging party or others from

 engaging in protected activity” and termination is likely to

 deter employees from engaging in a protected activity,

 termination is an adverse employment action.         See Ray, 217 F.3d

 at 1245 (citation and quotation marks omitted).          Therefore,

 Plaintiff’s termination constitutes a prima facie showing of an

 adverse employment action.

              2.   Causation

              The final element of Plaintiff’s prima facie case is

 causation.    See Ray, 217 F.3d at 1240.      As with the preceding

 elements of her prima face case, Plaintiff’s burden of proof at

 the causation stage is minimal.       See Aragon v. Republic Silver

 State Disposal, 292 F.3d 654, 660 (9th Cir. 2002).          To make a

 prima facie showing of a causal connection, - i.e. that the

 plaintiff’s protected activity was a substantial or motivating

 factor in the adverse employment action,

              “a plaintiff can introduce evidence regarding the
              ‘proximity in time between the protected action
              and the allegedly retaliatory employment
              decision,’ from which a ‘jury logically could
              infer’ [the connection].” Griffin [v. JTSI,
              Inc.], 654 F. Supp. 2d [1122,] 1132 [(D. Hawai`i
              2008)] (quoting Coszalter v. City of Salem, 320
              F.3d 968, 977 (9th Cir. 2003)). That is,
              “[although] an employee may always present direct
              evidence of motive, proximity in time is one type
              of circumstantial evidence that is sufficient on

                                     16
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 17 of 37   PageID #:
                                    574


             its own to meet the plaintiff’s burden.”        Id.
             (citation omitted).

 Tagupa v. VIPdesk, Inc., 125 F. Supp. 3d 1108, 1120 (D. Hawai`i

 2015) (some alterations in Tagupa).

             Here, Plaintiff argues the Court should find a causal

 link based on temporal proximity because “[t]he gap of seven

 months between February 2015 and her termination on December 23,

 2015, cannot be counted against her because she was on worker’s

 compensation leave of disability, because she was not working

 during that time.”     [Mem. in Opp. at 10.]      Plaintiff has not

 presented any authority to support this proposition.          However,

 Plaintiff’s status on worker’s compensation disability leave is

 a factor considered by the Court as part of the circumstances

 surrounding her temporal proximity argument.

             In one case, the Ninth Circuit held that an eight-

 month gap between a plaintiff’s protected activity and the

 alleged retaliation “does not permit an inference of causation.”

 Woods v. Washington, 475 F. App’x 111, 113 (9th Cir. 2012)

 (citing Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,

 1065 (9th Cir. 2002)).      In Clark County School District v.

 Breeden, the United States Supreme Court noted that the

 requisite temporal proximity “must be very close” if temporal

 proximity is the only evidence of causation.         532 U.S. 268, 273

 (2001) (per curiam) (citations and internal quotation marks


                                     17
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 18 of 37   PageID #:
                                    575


 omitted).    However, the Ninth Circuit also “cautioned that

 courts should not engage in a mechanical inquiry into the amount

 of time between the speech and alleged retaliatory action.”

 Anthoine v. N. Cent. Ctys. Consortium, 605 F.3d 740, 751 (9th

 Cir. 2010) (citation omitted).       “There is no ‘bright line’ rule

 providing that any particular period is always too long or

 always short enough to support an inference.”         You v. Longs

 Drugs Stores Cal., LLC, 937 F. Supp. 2d 1237, 1258 (D. Hawai`i

 2013) (citing Coszalter v. City of Salem, 320 F.3d 968, 977–78

 (9th Cir. 2003)), aff’d, 594 F. App’x 438 (9th Cir. 2015).

 Therefore, “whether an adverse employment action is intended to

 be retaliatory is a question of fact that must be decided in the

 light of the timing and the surrounding circumstances.”

 Anthoine, 605 F.3d at 751 (brackets, citation, and quotation

 marks omitted).     Based on Breeden and Anthoine, while temporal

 proximity is not necessarily conclusive as to the issue of

 causation, where it is the only evidence offered by the

 plaintiff, the absence of sufficient proximity is fatal to the

 plaintiff’s prima facie case.

             Approximately ten months elapsed between Plaintiff’s

 protected activity and her termination.        See Mem. in Opp. at 10.

 During the ten-month gap, Defendants repeatedly extended

 Plaintiff’s leave, and contacted Plaintiff to attempt to discuss

 potential accommodations and offer her work that fit those

                                     18
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 19 of 37   PageID #:
                                    576


 accommodations.     See, e.g., CSOF at ¶¶ 9 (stating Defendants

 granted Plaintiff leave from February 28, 2015 through May 22,

 2015), 21 (stating that, in October 2015, Defendants met with

 Plaintiff to discuss potential accommodations and found a

 temporary data entry position for Plaintiff).         Plaintiff was

 terminated by Defendants on September 10, 2015, but reinstated

 on September 11, 2015.      [Matsuda Decl. at ¶ 42; Pltf.’s Decl. at

 ¶¶ 35-41).]    Defendants allege Plaintiff’s September 10, 2015

 termination was due to Plaintiff applying for and accepting LTD

 benefits, and her reinstatement was due to Plaintiff’s

 subsequent representation to Ms. Matsuda that she would not be

 accepting LTD benefits.      [Matsuda Decl. at ¶ 42).]      Plaintiff

 disputes the reasons proffered by Defendants, but not the fact

 that she was terminated and reinstated.        See Pltf.’s Decl. at

 ¶¶ 37-41.

             The events of 2015 – Plaintiff’s engagement in

 protected activity through February, her disability leave, her

 termination and immediate reinstatement in September, her return

 to work in an accommodation position in October that lasted

 until November, and her termination in December - do not give

 rise, through temporal proximity or otherwise, to an inference

 that Plaintiff’s termination was caused by her February

 protected activity.     Thus, the undisputed facts are inconsistent

 with a finding of a causal link as required at this stage in the

                                     19
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 20 of 37    PageID #:
                                    577


 prima facie case.     In sum, temporal proximity is lacking, and

 the surrounding circumstances do not support a finding of

 causation.    For these reasons, Plaintiff has not satisfied the

 causation element of her prima facie case.

              3.    Defendants’ Legitimate Proffered Reason

              Even if Plaintiff had made a prima facie showing of

 causation, she still does not meet her burden on the remaining

 steps of the McDonnell Douglas burden-shifting analysis.             “Under

 this analysis, employers are ‘entitled to summary judgment if

 they can demonstrate that they would have reached the same

 adverse employment decision even in the absence of the

 employee’s protected conduct.’”       Tagupa, 125 F. Supp. 3d at 1120

 (some citations and internal quotation marks omitted) (quoting

 Anthoine v. N. Cent. Counties Consortium, 605 F.3d 740, 752 (9th

 Cir. 2010)).      Defendants have presented evidence that Plaintiff

 was ultimately terminated on December 23, 2015 because she was

 not able “to perform the essential functions of any job position

 at DuPont Pioneer with or without reasonable accommodation.”

 [Matsuda Decl. at ¶ 58; Exh. DD (termination letter from

 Defendants to Plaintiff, dated 12/23/15, stating same).]

              Defendants also argue that, although Plaintiff was

 terminated because there were no positions she could perform

 with or without reasonable accommodation, they also could have

 terminated her for accepting LTD benefits.         [Mem. in Supp. of

                                     20
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 21 of 37   PageID #:
                                    578


 Motion at 32.]     Ms. Matsuda did not learn that Plaintiff had

 accepted LTD benefits until after Plaintiff had already been

 terminated.    Matsuda Decl. at ¶ 59; see also CSOF, Decl. of

 Wayne S. Yoshigai, Exh. GG (excerpts of trans. of 2/13/19 depo.

 of Pltf (“Pltf.’s Depo.”)) at 99-100.        Plaintiff has not

 presented any evidence indicating that, prior to her

 termination, Defendants were aware of her acceptance of LTD

 benefits.    Defendants do not argue that Plaintiff was actually

 terminated because she accepted LTD benefits, but only that she

 could have been terminated for accepting LTD benefits regardless

 of her protected activity.      Therefore, Defendants allege two

 distinct, legitimate, nondiscriminatory reasons for Plaintiff’s

 termination: 1) the proffered reason Plaintiff was actually

 terminated; and 2) a secondary reason Defendants discovered

 after Plaintiff’s termination that would nonetheless satisfy

 Defendants’ burden of demonstrating a legitimate reason for

 Plaintiff’s termination, see Nabors Alaska Drilling, Inc. v.

 N.L.R.B., 190 F.3d 1008, 1015 (9th Cir. 1999).

             Because Defendants satisfied their burden of

 production, the burden shifts back to Plaintiff to raise a

 triable issue of material fact with regard to whether the

 reasons proffered by Defendants are “mere pretext for unlawful

 discrimination.”     Hawn, 615 F.3d at 1155 (citations omitted).



                                     21
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 22 of 37   PageID #:
                                    579


                  a.    Inability to Accommodate Plaintiff

                  A plaintiff may meet the burden to show
             pretext using either direct or circumstantial
             evidence. Direct evidence is evidence “which, if
             believed, proves the fact [of discriminatory
             animus] without inference or presumption.”
             Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1221
             (9th Cir. 1998) (quoting Davis v. Chevron,
             U.S.A., Inc., 14 F.3d 1082, 1085 (5th Cir. 1994))
             (alteration in original). Direct evidence
             typically consists of clearly . . .
             discriminatory statements or actions by the
             employer.

                  Circumstantial evidence, in contrast, is
             evidence that requires an additional inferential
             step to demonstrate discrimination. It can take
             two forms. First, the plaintiff can make an
             affirmative case that the employer is biased.
             For example, statistical evidence is
             circumstantial evidence that could, if
             sufficiently probative, point to bias. See
             Aragon, 292 F.3d at 663. Second, the plaintiff
             can make his case negatively, by showing that the
             employer’s proffered explanation for the adverse
             action is “unworthy of credence.” Texas Dep’t of
             Community Affairs v. Burdine, 450 U.S. 248, 256,
             101 S. Ct. 1089, 67 L. Ed. 2d 207 (1981). As the
             Supreme Court has explained:

                  Proof that the defendant’s explanation is
                  unworthy of credence is simply one form of
                  circumstantial evidence that is probative of
                  intentional discrimination, and it may be
                  quite persuasive.

             Reeves v. Sanderson Plumbing Products, Inc., 530
             U.S. 133, 147, 120 S. Ct. 2097, 147 L.Ed.2d 105
             (2000). The distinction between direct and
             circumstantial evidence is crucial, because it
             controls the amount of evidence that the
             plaintiff must present in order to defeat the
             employer’s motion for summary judgment. . . .
             [W]hen the plaintiff relies on circumstantial
             evidence, that evidence must be “specific and
             substantial” to defeat the employer’s motion for

                                     22
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 23 of 37   PageID #:
                                    580


             summary judgment. [Godwin, 150 F.3d] at 1222
             (internal quotation marks removed); see also
             Aragon, 292 F.3d at 661.

 Coghlan v. Am. Seafoods Co., 413 F.3d 1090, 1094–96 (9th Cir.

 2005) (some alterations in Coghlan) (footnotes and some

 citations omitted).     However, not all evidence is accepted at

 face value, even on summary judgment.        The Ninth Circuit has

 recognized that:

             a “district court may not disregard a piece of
             evidence at the summary judgment stage solely
             based on its self-serving nature.” Nigro v.
             Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir.
             2015). However, a district court may disregard a
             self-serving declaration when, as here, the
             declaration “states only conclusions and not
             facts that would be admissible evidence.” Id.

 Lumens Co. v. GoEco LED, LLC, No. 18-55221, 2020 WL 883369, at

 *3 n.1 (9th Cir. Feb. 24, 2020).

             With regard to Defendants’ first proffered reason for

 Plaintiff’s termination, its inability to provide a position

 Plaintiff could perform the essential functions of, with or

 without reasonable accommodation, Plaintiff argues there are

 genuine issues of material fact precluding the entry of summary

 judgment.    [Mem. in Opp. at 7-8.]      Plaintiff argues that, upon

 her reinstatement on September 11, 2015, Defendants told

 Plaintiff there was no light duty work available.          Opp. CSOF at

 ¶ 17 (citation omitted); accord CSOF at ¶ 17 (citation omitted)

 (stating, in part, same).      Plaintiff alleges this statement was


                                     23
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 24 of 37   PageID #:
                                    581


 false, that light duty work was available and Defendants

 violated a contractual obligation owed to Plaintiff by giving

 the light duty work to temporary workers.         [Opp. CSOF at ¶ 17

 (citing Pltf.’s Decl. at ¶¶ 38-41).]        Finally, Plaintiff alleges

 that, when Defendants offered Plaintiff temporary work, they

 required her to be able to lift fifty pounds and wear steel-toed

 shoes, but other employees were not subject to similar

 restrictions.    [Id. at ¶ 18 (citing Pltf.’s Decl. at ¶¶ 42-43).]

 Therefore, Plaintiff implicitly argues these facts raise genuine

 issues of material fact because they show that Defendants’

 proffered reason for her termination was pretextual.

             The record must be viewed in the light most favorable

 to Plaintiff as the non-moving party, and all inferences must be

 drawn in Plaintiff’s favor.       See S.R. Nehad v. Browder, 929 F.3d

 1125, 1132 (9th Cir. 2019).       Even viewed in the light most

 favorable to her, none of the allegations made by Plaintiff

 directly show that Defendants were motivated to terminate

 Plaintiff because of her protected activity.         Instead,

 Plaintiff’s argument requires the Court to infer that Defendants

 gave work to temporary workers instead of Plaintiff or subjected

 her to additional employment requirements in retaliation for

 Plaintiff’s protected activity.       Because an inferential step is

 required to connect Plaintiff’s allegations to a finding her

 termination was pretextual, Plaintiff is relying on

                                     24
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 25 of 37     PageID #:
                                    582


 circumstantial evidence.      Because “circumstantial evidence of

 pretext must be specific and substantial” in order to survive

 summary judgment, Becerril v. Pima County Assessor’s Office, 587

 F.3d 1162, 1163 (9th Cir. 2009) (per curiam) (emphasis added)

 (citation omitted), Plaintiff’s evidence must be specific and

 substantial to prevent entry of summary judgment in Defendants’

 favor.

             Plaintiff’s allegation that Defendants violated a

 contractual obligation to offer her light duty work before

 temporary workers is rejected because it does not suggest that

 Defendants’ proffered reason is “unworthy of credence.”              See

 Burdine, 450 U.S. at 256 (citation omitted).         The inferential

 leap Plaintiff needs the Court to make is that Defendants chose

 to not assign her to a light-duty job, staffed at the time by a

 temporary worker, as retaliation for her protected activity.

 This inference is based on Defendants’ alleged obligation to

 give Plaintiff hiring and transfer priority, and because

 Defendants did not fulfill their obligation, the implication is

 that Defendants were motivated by retaliation.         But the record

 is devoid of evidence that Defendants had a policy or practice

 creating an obligation to give Plaintiff priority over temporary

 workers.    Hence, Plaintiff essentially is contending that a

 contract existed which gave rise to said obligation, and

 Defendants breached that contract.        See Opp. CSOF at ¶ 17

                                     25
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 26 of 37   PageID #:
                                    583


 (citing Pltf.’s Decl. at ¶¶ 38-41).        Plaintiff provides no

 evidence of such a contract.       Therefore, Plaintiff’s allegation

 that an unidentified contract has been breached is not

 admissible as evidence at the summary judgment stage.           See Nat’l

 Steel Corp. v. Golden Eagle Ins. Co., 121 F.3d 496, 502 (9th

 Cir. 1997) (holding the district court did not abuse its

 discretion in concluding that deposition testimony which

 described the contents of, but did not identify, a document was

 inadmissible as evidence and therefore insufficient to prevent

 entry of summary judgment).

             With regard to Plaintiff’s allegation that other

 workers were not subject to the same requirements as Plaintiff,

 this district court’s decision in Knowles, 2018 WL 3370520, is

 instructive.    There, a university professor brought, an

 employment retaliation claim to which the district court applied

 the McDonnell Douglas burden shifting-analysis.          Id. at *7-8.

 The plaintiff alleged he was terminated in retaliation for

 engaging in protected activity, but the defendant-employer

 presented evidence that he was terminated for, in brief,

 teaching at competitor universities in violation of policy and

 not attending mandatory meetings.        Id. at *8-9.    To refute the

 defendant’s proffered, legitimate reason for his termination, in

 addition to a temporal proximity argument, the plaintiff alleged

 that ten to fifteen other faculty members also taught at the

                                     26
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 27 of 37   PageID #:
                                    584


 competitor universities and had not been terminated.          Id. at *9.

 The district court found that:

             Plaintiff’s contention that there were other
             [Hawai`i Pacific University] faculty who
             simultaneously taught at [the University of
             Hawai`i] amounts to a speculative allegation of
             the sort that does not create a factual dispute
             for purposes of summary judgment, see Nelson [v.
             Pima Cmty. Coll.], 83 F.3d [1075,] 1081–82 [(9th
             Cir. 1996)], and is neither specific nor
             substantial, Stegall [v. Citadel Broad. Co.], 350
             F.3d [1061,] 1066 [(9th Cir. 2003)] (quoting
             Godwin, 150 F.3d at 1222).

 Id.   Therefore, the district court granted summary judgement

 with respect to the plaintiff’s retaliation claim.          Id.

             Here, Plaintiff’s allegations do not raise a genuine

 issue of material fact.      See Fed. R. Civ. P. 56(a) (stating a

 party is entitled to summary judgment “if the movant shows that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law”)          Plaintiff

 makes an unsupported, speculative allegation regarding the

 employment requirements of unnamed, unidentified employees,

 working unspecified jobs.      The conclusory nature of Plaintiff’s

 allegation does not show that Defendants’ proffered reason is

 “unworthy of credence.”      This failure is fatal to Plaintiff’s

 showing of causation.      Plaintiff’s argument suffers from the

 same defects as the allegations raised in Knowles, namely these

 allegations are neither specific nor substantial enough to show

 the relevancy of the other employees to Plaintiff’s

                                     27
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 28 of 37   PageID #:
                                    585


 circumstances.     Therefore, the allegations will not prevent

 entry of summary judgment.

              Finally, viewing the allegations in the light most

 favorable to Plaintiff, including the conclusory allegations,

 Plaintiff’s allegations do not demonstrate that Defendants’

 proffered reason for her termination was pretextual.

 Ms. Matsuda noted that, as an agricultural company, Defendants’

 administrative staffing needs decreased during winter as seed

 production slowed.     [Matsuda Decl. at ¶ 58.]      Plaintiff was

 terminated on December 23, 2015, and a temporary agency employee

 whose duties included data entry was terminated on December 4,

 2015 because of a lack of work.       [Id.]   Plaintiff has not

 presented any evidence contradicting Ms. Matsuda’s testimony.

              Plaintiff’s allegations as to the availability of

 light-duty work in September and October are completely

 consistent with Defendants’ explanation that it had decreased

 staffing needs in December, and therefore terminated Plaintiff

 based on its inability to accommodate her with further light-

 duty work.    Plaintiff’s allegation that Defendants did not

 provide her with work fails because Plaintiff’s inference is

 contingent on the availability of light-duty work in December

 2015.   Plaintiff presents no specific and substantial

 circumstantial evidence to refute Defendants’ explanation that

 there was no work available at that time.         See id. (stating the

                                     28
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 29 of 37    PageID #:
                                    586


 only available position for Plaintiff at the time of her

 termination was her original position of production technician).

 Plaintiff did not include any allegations in her declaration

 that positions were available in late December 2015.          Thus,

 Plaintiff’s allegations do not create a factual dispute because,

 they do not demonstrate a triable issue of fact regarding

 whether Defendants’ proffered reason was pretextual.

             For these reasons, the Court concludes that Plaintiff

 has not shown that there is a genuine issue of material fact

 with regard to the legitimate reason for her termination

 proffered by Defendants.

                  b.    Long-Term Disability Benefits

             Defendants also argue that they could have, but did

 not, terminate Plaintiff for accepting LTD benefits while still

 employed, in violation of company policy.         [Mem. in Supp. of

 Motion at 32.]     As explained in Griffin, “[a]n employer may

 negate causation ex post facto by presenting evidence of other

 reasons for termination outside of the protected conduct, even

 if the other reasons were unknown to the employer at the time of

 termination.”    654 F. Supp. 2d at 1132 (citing Nabors Alaska

 Drilling, Inc. v. N.L.R.B., 190 F.3d 1008, 1015 (9th Cir.

 1999)).    Because Plaintiff fails to demonstrate that Defendants’

 proffered reason for why they actually terminated Plaintiff is

 pretextual, the Court need not reach a secondary reason offered

                                     29
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 30 of 37   PageID #:
                                    587


 as to why Defendants could have terminated Plaintiff.

 Therefore, the Court will not address Plaintiff’s argument

 regarding her LTD benefits.

             In sum, with regard to the first alleged adverse

 employment action, termination, Plaintiff has failed to carry

 her minimal burden of persuasion.        See Wallis, 26 F.3d at 889.

 Plaintiff failed to demonstrate a prima facie case for causation

 and, even if Plaintiff had shown causation, she did not

 demonstrate a genuine issue of material fact remains with regard

 to Defendants’ legitimate reason for her termination.

 Therefore, summary judgment is granted with respect to

 Plaintiff’s HWPA claim premised on her termination.8




       8Plaintiff alleges her attorney sent Defendants a demand
 letter on December 1, 2015, detailing the extent of her
 whistleblowing activity. [Pltf.’s Decl. at ¶ 44.] However, she
 also argues there was a gap between her protected activity and
 her termination from February 2015 through December 23, 2015.
 [Mem. in Opp. at 10.] Therefore, it is not clear if Plaintiff
 is alleging that the December 1, 2015 demand letter constitutes
 protected activity for the purpose of calculating temporal
 proximity. On a motion for summary judgment, the record must be
 construed in the light most favorable to her, but the ambiguity
 does not offer relief. Regardless of whether Plaintiff’s
 December 1, 2015 demand letter constituted protected activity,
 Plaintiff did not rebut Defendants’ legitimate reason for her
 termination at the last step of the McDonnell Douglas burden
 shifting analysis. Therefore, a finding that Plaintiff’s
 December 1, 2015 demand letter constituted protected activity
 would not prevent entry of summary judgment.
                                     30
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 31 of 37    PageID #:
                                    588


       B.    Transfer to Rouging

             Plaintiff alleges that, following her protected

 activity in the form of complaints regarding her immediate

 supervisor Alex Lehman’s violations of law to his supervisor

 Alika Napier, Plaintiff was “transferred out of the shade-house

 to work rouging (removing defective or inferior plants) in the

 field in retaliation.”      [Pltf.’s Decl. at ¶¶ 26-28.]      Plaintiff

 alleges this change in duty constituted an adverse employment

 action.    See Mem. in Opp. at 6-7.      The McDonnell Douglas burden

 shifting analysis as above applies this alleged adverse

 employment action.     See supra Discussion § I.A.

             1.   Causation

             As previously noted, it is undisputed that Plaintiff

 engaged in protected activity.       Assuming, without deciding, that

 the change in duty to rouging was an adverse employment action,

 the disputed issue is whether Plaintiff has demonstrated a prima

 facie case for a causal link between her protected activity and

 the alleged adverse employment action.

             Plaintiff’s only statement directly addressing

 causation with regard to her transfer is a conclusory allegation

 that it was done out of retaliation.        See Pltf.’s Decl. at ¶ 28.

 This allegation is conclusory on the issue it seeks to prove,

 and therefore does not constitute evidence of causation.             See

 Nigro, 784 F.3d at 497 (“The district court can disregard a

                                     31
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 32 of 37    PageID #:
                                    589


 self-serving declaration that states only conclusions and not

 facts that would be admissible evidence.” (citations omitted)).

             Plaintiff’s other argument for causation is based on

 temporal proximity, but she has not identified evidence showing

 when her transfer to rouging occurred.        “[J]udges are not like

 pigs, hunting for truffles buried in briefs.”         Indep. Towers of

 Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003) (citation and

 quotation marks omitted).      Therefore, temporal proximity either

 will or will not be found based on the facts apparent from the

 submitted admissible evidence.       That is to say, the Court will

 not “manufacture arguments” for Plaintiff with regard to

 temporal proximity.     See id. (citation and quotation marks

 omitted).

             In January 2014, Plaintiff began reporting safety

 violations to her supervisors.       [Pltf.’s Decl. at ¶ 26.]        In

 August 2014, Plaintiff became a regular, part-time employee as a

 Production Technician and received a pay raise.          [Matsuda Decl.

 at ¶¶ 11-12 (citing Exh. C (job offer letter from Justin Alika

 Napier, Field Operations Manager, to Plaintiff, dated

 8/13/15))].    In early February 2015, Plaintiff sustained an

 injury to her knee and went on leave from work.          [CSOF at ¶ 6;

 Opp. CSOF at ¶ 16.]     The series of events does not give rise to

 an inference of a causal link between Plaintiff’s protected

 activity and her transfer to rouging.        Plaintiff’s transfer

                                     32
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 33 of 37   PageID #:
                                    590


 could have taken place at any time between January 2014 and

 February 2015.     See Pltf.’s Decl. at ¶¶ 26-35.      Therefore, the

 Court is unable to determine whether her transfer “follow[ed] on

 the heels of [her] protected activity.”        See Davis [v. Team

 Elec. Co.], 520 F.3d [1080,] 1094 [(9th Cir. 2008)] (citation

 and quotation marks omitted omitted).        In sum, Plaintiff has not

 alleged enough facts to support a finding of temporal proximity.

 For these reasons, Plaintiff has failed to demonstrate her prima

 facie case.

             2.   Defendants’ Legitimate Proffered Reason

             Even if Plaintiff had demonstrated her prima facie

 case, she has not shown that Defendants’ proffered reason for

 her transfer was pretextual.       See Hawn, 615 F.3d at 1155

 (describing McDonnell Douglas burden-shifting analysis).

 Defendants’ proffered reason for Plaintiff’s transfer was that

 rouging was part of her regular duties as a production

 technician, and the transfer was effectuated because they

 intended to promote Plaintiff to be the rouging leader when the

 leader at the time retired, which was expected to happen within

 a few weeks of her transfer.       See Reply at 4-5 n.2; Pltf.’s

 Depo. at 46, 253.9     Because Defendants proffered a legitimate


       9In the pages of Plaintiff’s deposition cited by
 Defendants, Plaintiff admits one of the reasons she was
 transferred was the opportunity to take over for the retiring
 rouging lead.
                                     33
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 34 of 37   PageID #:
                                    591


 reason for Plaintiff’s transfer, Plaintiff has the ultimate

 burden of showing that reason is pretextual.         See Manatt, 339

 F.3d at 800.    Plaintiff’s only evidence, temporal proximity,

 does not create a genuine issue of material fact with respect to

 Defendants’ proffered explanation for Plaintiff’s transfer.

 Defendants sufficiently explained the timing of Plaintiff’s

 transfer as related to the forthcoming retirement of the rouging

 leader.    Plaintiff’s general allegations of temporal proximity

 do not constitute specific and substantial evidence that

 Defendants’ proffered reason is “unworthy of credence.”

 Therefore, Plaintiff has failed to raise a genuine issue of

 material fact with regard to Defendants’ legitimate reason for

 transferring her.

             In sum, Plaintiff failed to demonstrate a prima facie

 case with respect to her claim that her transfer to rouging was

 retaliatory.    Furthermore, even if she had made such a prima

 facie case, she did not rebut Defendants’ legitimate reason

 proffered for her transfer.       Therefore, because Plaintiff has

 failed to demonstrate any genuine issues of material fact,

 summary judgment is appropriate with respect to this claim.

       C.    Remaining Allegations of Adverse Employment Action

             In addition to the above adverse employment actions,

 Plaintiff also alleges Defendants: 1) did not provide her with

 training and protective equipment; 2) positioned her too close

                                     34
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 35 of 37   PageID #:
                                    592


 the chemical sprayers; and 3) scolded her for reporting the

 violations or suspected violations.

              1.     Training, Equipment, and Proximity to Sprayers

              Plaintiff’s allegations of adverse employment actions

 with regard to deprivation of training, denial of protective

 equipment, and improper proximity to the sprayer are denied

 because Plaintiff cannot establish a prima facie case on the

 element of causation.      All three alleged adverse employment

 actions are claimed, by Plaintiff, to have preceded her

 protected activity.      See Pltf.’s Decl. at ¶¶ 12-27 (alleging

 Plaintiff’s protected activity was complaining about these exact

 issues to her supervisors).       There can be no causal link where,

 as here, the alleged adverse employment actions happened before

 the subject protected activity.       See, e.g., Huitt v. Optum

 Health Servs., 216 F. Supp. 3d 1179, 1193 (D. Or. 2016)

 (concluding there was no causal link because the alleged adverse

 employment action occurred before the alleged protected

 activity).    Therefore, Plaintiff has failed to demonstrate

 causation for the above adverse employment actions.

              2.     Scolding

              Plaintiff alleges she was subjected to an adverse

 employment action when she was scolded for reporting safety

 violations.       [Mem. in Opp. at 6 (citing Pltf.’s Decl. at ¶ 26)].

 However, “[m]ere harsh words or threats are insufficient to

                                     35
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 36 of 37   PageID #:
                                    593


 constitute an actionable adverse employment action.”          Bollinger

 v. Thawley, 304 F. App’x 612, 614 (9th Cir. 2008) (citing Nunez

 v. City of Los Angeles, 147 F.3d 867, 875 (9th Cir. 1998)).

 Because this claimed adverse employment action consists of no

 more than allegations of harsh words, Plaintiff has failed to

 establish her prima facie case.

             Therefore, with respect to the adverse employment

 actions newly alleged in Plaintiff’s Memorandum in Opposition,

 because Plaintiff has failed to carry her burden under the

 McDonnell Douglas burden shifting analysis, her claims are

 rejected.    There are no outstanding genuine issues of material

 fact, therefore, summary judgment is warranted.

             For these reasons, summary judgment is granted in

 favor of Defendants as to Count I.

                                 CONCLUSION

             On the basis of the foregoing, Defendants’ Motion for

 Summary Judgment, filed August 21, 2019, is HEREBY GRANTED.

 There being no remaining claims in this case, the Clerk’s Office

 is DIRECTED to enter judgment and close this case immediately.

             IT IS SO ORDERED.




                                     36
Case 1:17-cv-00286-LEK-WRP Document 60 Filed 04/30/20 Page 37 of 37   PageID #:
                                    594


             DATED AT HONOLULU, HAWAII, April 30, 2020.




 SHANNELL GRILHO VS. PIONEER HI-BRED INTERNATIONAL, INC., ET AL;
 CIVIL 17-00286 LEK-WRP; ORDER GRANTING DEFENDANTS’ MOTION FOR
 SUMMARY JUDGMENT



                                     37
